Citation Nr: 1448275	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to March 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2012, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  He did not appear.

This appeal was previously before the Board in October 2013.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's headaches are due to a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2009.  The claim was last adjudicated in April 2014. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, written statements of the Veteran, and the Veteran's Social Security Administration records.

Pursuant to the October 2013 Board remand, VA requested an additional VA examination, which the Veteran was afforded in November 2013.  All additional evidence was associated with the claims file and considered in the April 2014 supplemental statement of the case.  The Veteran's representative indicated in April 2014 that he or she had nothing more to submit.  Therefore, the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Veteran claims that he began experiencing headaches as a result of a physical altercation with another service member in December 1981 while on active duty.  His service treatment records confirm that he received medical treatment at that time for trauma to the head from a broken bottle.  Service treatment records shortly after the incident refer to the Veteran's complaint of "dull, constant pain" in the temporal region of his head, but service treatment records contain no other reference to headaches for the remainder of the Veteran's service.  

There are no further mentions of headaches in the Veteran's recorded medical history until a VA primary care visit in December 2008, 26 years after leaving the military, in which the appellant reported that he had been having headaches for several years in the frontal region of his head.  The Veteran's VA treatment records confirm that he continues to receive treatment for chronic headaches.  The records, however, are vague as to the likely onset date of the disorder; the Veteran reported in December 2008 that he had been experiencing headaches for "several years" but said in June 2009 that he had been experiencing intermittent headaches for one year.   The Veteran's recorded medical history is silent as to any possible connection between the disorder and any event in the Veteran's service, including the December 1981 incident.

In June 2009, the Veteran underwent an MRI that found the condition of his brain to be "unremarkable" and "with no evidence of acute intracranial abnormality." 

In October 2013, the Board remanded this matter so that the Veteran might receive a VA examination.  In response, a VA examiner opined in November 2013 that the Veteran's chronic headaches are "likely caused by other etiology."  The examiner noted that the Veteran had a chorioretinal scar that was likely a result of the December 1981 incident but determined, after consulting with the Veteran's eye care clinic and reviewing available medical literature, that such a scar could not cause headaches.  The examiner also noted that the Veteran first reported headaches to medical professionals more than twenty years after the end of his service.  The examiner opined that the headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The record contains no private treatment records related to headaches and the Veteran has not indicated that he has ever received private treatment for this disorder.  

In light of the evidence of record discussed above, there is no competent medical evidence of a nexus between the Veteran's headaches and an in-service injury or event, and there is therefore currently no basis that would allow for a grant of service connection for headaches.  

The only competent and probative opinion of record is the November 2013 VA examiner's report.  The examiner performed an in-person examination of the Veteran and reviewed the Veteran's medical history and lay contentions.  On the basis of this information and her expert medical knowledge, she concluded that the Veteran's headaches were not caused by any event in service, including the December 1981 incident. 

The Veteran has not identified any medical professional who has concurred with his assertion that his headaches are caused or aggravated by any event in service.  The only evidence in favor of the Veteran's claim consists of lay statements by the Veteran that his headaches are a result of the December 1981 incident.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report his headache symptoms, he is not competent to provide a medical nexus opinion regarding the cause or aggravating factors of headaches.  This claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

The Board also notes that the Veteran did not seek treatment for headaches until 26 years after the end of his service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged periods without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The Board does not find the Veteran's contention that he was unaware of the existence of VA health care until shortly before seeking treatment in 2008 to be determinative.  When he first sought treatment for headaches, the reported history was of fairly recent onset.  Initially there was no report that the headaches had existed since service.  Contentions to the contrary are not deemed credible in view of the other evidence on file.

The Board finds that the November 2013 examination report constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history, assertions, and examination and supported by medical evidence of record.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA examiner, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

In short, as there is no competent evidence that the Veteran's headache disorder was incurred in or otherwise related to service, the preponderance of the evidence is against the claim for service connection for headaches.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for headaches is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


